Title: To Benjamin Franklin from Antoine-Joseph Mauduit Duplessis, 27 June 1777
From: Duplessis, Antoine-Joseph Mauduit
To: Franklin, Benjamin


Monsieur
A hennebout en bretagne le 27e juin 1777.
Si vous vous amusés à lire les gazettes, vous aurés vu dans l’avant derniere de Leide l’extrait d’une pretendue Lettre du sr. Mauduit Duplessis à son frere à L’orient. J’ai l’honneur de vous assurer, Monsieur, que cette Lettre n’est pas de Lui et que celui qui a fait mettre cet extrait sous son nom le connoit peu, car il est de fait qu’il n’a ny frere ny parent à L’orient. Cette Lettre ne signifie pas grand’chose, mais comme je craindrois que celui qui s’est servi du nom de mon fils, n’en abusât dans la suite pour dire quelques sottisses, j’en previens ce jour le directeur des gazettes et le prie d’affirmer dans son premier numero que cette Lettre est fausse, et que celles qu’on mettroit dans d’autres gazettes, le seroient de même; les gens à qui le sr. Mauduit Duplessix ecrit ne communiquant pas Leurs Lettres au public. J’ai l’honneur d’être avec respect Monsieur Vôtre trés humble et trés obeissant serviteur
Duplessis
 
Notation: Du Plessix hennebont en Bretagne. 27. juin 1777.
